Exhibit 10.5








FIRST AMENDING AGREEMENT
TO
THE CREDIT AGREEMENT


BETWEEN:




KINDER MORGAN COCHIN ULC
as Borrower
and
THE PERSONS PARTY THERETO
FROM TIME TO TIME IN THEIR CAPACITIES AS LENDERS
and
ROYAL BANK OF CANADA
as Administrative Agent
and with
RBC Capital Markets and TD Securities
as Joint Lead Arrangers and Joint Bookrunners
and with
The Toronto-Dominion Bank
as Syndication Agent




May 29, 2018













--------------------------------------------------------------------------------


Exhibit 10.5




FIRST AMENDING AGREEMENT
THIS AGREEMENT is made as of May 29, 2018,
BETWEEN:
KINDER MORGAN COCHIN ULC, as borrower (hereinafter referred to as the
“Borrower”),
OF THE FIRST PART,
- and -
THE FINANCIAL INSTITUTIONS NAMED ON THE SIGNATURE PAGES HERETO,
OF THE SECOND PART,
- and -
ROYAL BANK OF CANADA, a Canadian chartered bank, as agent of the Lenders
(hereinafter referred to as the “Agent”),
OF THE THIRD PART.
WHEREAS the parties hereto have agreed to amend and supplement certain
provisions of the Credit Agreement as hereinafter set forth;
NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the covenants
and agreements herein contained and other good and valuable consideration, the
receipt and sufficiency of which are hereby conclusively acknowledged by each of
the parties hereto, the parties hereto covenant and agree as follows:
1.Interpretation
1.1    In this Agreement and the recitals hereto, unless something in the
subject matter or context is inconsistent therewith:
“Agreement” means this agreement, as amended, modified, supplemented or restated
from time to time.
“Credit Agreement” means the credit agreement made as of May 1, 2018, between
the Borrower, the financial institutions party thereto and the Agent.
1.2    Capitalized terms used herein without express definition shall have the
same meanings herein as are ascribed thereto in the Credit Agreement.
1.3    The division of this Agreement into Sections and the insertion of
headings are for convenience of reference only and shall not affect the
construction or interpretation of this Agreement. Unless the context otherwise
requires, references herein to “Sections” are to Sections of this Agreement. The
terms “this Agreement”, “hereof”, “hereunder” and similar expressions





--------------------------------------------------------------------------------

Exhibit 10.5


- 2 -


refer to this Agreement and not to any particular Section or other portion
hereof and include any agreements supplemental hereto.
1.4    This Agreement shall be governed by, and construed in accordance with,
the laws of the Province of Alberta and the federal laws of Canada applicable
therein.
1.5    The amendments contained herein shall be effective as of the date of this
Agreement.
2.    Agreements and Acknowledgements
2.1    Section 1.1 of the Credit Agreement is hereby amended by:
(a)
deleting the definition of Consolidated Total Funded Debt in its entirety and
replacing it with the following:

“ “Consolidated Total Funded Debt” means, collectively and on a consolidated
basis, the principal amount of all indebtedness under the Credit Facility, the
Permitted Refinancing Debt and the principal amount of any other consolidated
Funded Debt of KMCL, but, excluding therefrom, any Funded Debt under and
pursuant to the EDC Covered Facility.”;
(b)
deleting the definition of Maturity Date in its entirety and replacing it with
the following:

“ “Maturity Date” means the earlier of: (i) the date of the closing of the TM
Disposition, and (ii) May 29, 2020.”;
(c)
adding the following new definitions in the applicable alphabetical order in
such Section 1.1 of the Credit Agreement:

“ “EDC Covered Facility” has the meaning attributed thereto in paragraph (a.1)
of the definition of Permitted Debt.
“EDC Guarantee” has the meaning attributed thereto in paragraph (a.1) of the
definition of Permitted Debt.
“EDC Indemnity Agreement” has the meaning attributed thereto in paragraph (s.1)
of the definition of Permitted Liens.”;
(d)
amending the definition of Permitted Debt as follows:

(i)
adding new paragraphs (a.1) and (a.2) thereto as follows:

“(a.1)
an unsecured credit facility of up to $1,000,000,000 (the “EDC Covered
Facility”) between Trans Mountain Pipeline L.P., as borrower, the Lenders, as
lenders, and Royal Bank of Canada, as administrative agent for such lenders,
which credit facility is unconditionally guaranteed in full by Export
Development Canada pursuant to a guarantee in favour of such lenders and such
agent (the “EDC Guarantee”);





--------------------------------------------------------------------------------

Exhibit 10.5


- 3 -


(a.2)
to the extent the same may constitute Funded Debt, obligations of the Borrower
under the EDC Indemnity Agreement”; and

(ii)
deleting paragraph (b) thereof and replacing it with the following:

“(b)
any Funded Debt owing by an Obligor to another Obligor, including, for
certainty, any intercorporate debt that is incurred in connection with the TM
Disposition;”;

(e)
amending the definition of Permitted Dispositions as follows:

(i)
deleting paragraph (b) thereof in its entirety and replacing it with the
following:

“(b)
a Disposition by such Obligor in the ordinary course of business that would not
reasonably be expected to have a Material Adverse Effect;” and

(ii)
adding a new paragraph (j.1) to the definition of Permitted Dispositions as
follows:

“(j.1)    the TM Disposition;”;
(f)
amending the definition of Permitted Liens by adding a new paragraph (s.1) as
follows:

“(s.1)
Liens over the assets of Trans Mountain Pipeline L.P., Trans Mountain Pipeline
ULC, Kinder Morgan Canada Inc. or any of their subsidiaries in favour of Export
Development Canada as security for obligations owing to it arising under any
indemnity agreement entered into by Trans Mountain Pipeline L.P. with Export
Development Canada in connection with amounts paid by Export Development Canada
to the lenders under the EDC Guarantee (the “EDC Indemnity Agreement”); provided
that all such Liens are subordinated to the Liens created under the Security
Documents in a manner satisfactory to all of the Lenders, acting reasonably.”;
and

(g)
adding therein the following definition in the applicable alphabetical order:

“TM Disposition” means the sale of all of the Equity Securities of Trans
Mountain Pipeline ULC, Kinder Morgan Canada Inc. and Trans Mountain Pipeline
L.P. (including, in each case, any intercompany debt owing by any one or more of
the same and any other Obligor), in each case, to Her Majesty The Queen in Right
of Canada or any Crown corporation thereof pursuant to a share and unit purchase
agreement dated as of May 29, 2018.
2.2    Section 2.1(c) of the Credit Agreement is deleted in its entirety and
replaced with “[Intentionally Deleted]”;
2.3    Section 2.3(a)(i) of the Credit Agreement is deleted in its entirety and
replaced with the following:




--------------------------------------------------------------------------------

Exhibit 10.5


- 4 -


“(i)
in the case of a Prime Loan or a USBR Loan, by delivering a Drawdown Notice to
the Agent before 12:00 noon (Toronto time) on the requested Drawdown Date;”.

2.4    Section 9.2(d) of the Credit Agreement is deleted in its entirety and
replaced with the following:
“(d)
Transactions with Affiliates. The Borrower shall not, and shall not permit any
other Obligor to, make any payment to, or Dispose of any of its Property to, or
purchase any Property from, or, except for Existing Affiliate Agreements, enter
into or make or amend any transaction, contract, agreement, understanding, loan,
advance or Guarantee with, or for the benefit of, any Affiliate of the Borrower
which is not an Obligor or a Subsidiary of the Borrower involving aggregate
consideration in excess of Cdn.$5,000,000, unless (i) each such Affiliate
transaction is on terms that are not less favourable (taken as a whole) in any
material respect to such Obligor as it would obtain in a comparable arm’s-length
transaction with a Person that is not an Affiliate or (ii) such Affiliate
transaction is required in connection with a pre-closing restructuring for
purposes of consummation of the TM Disposition.”.

2.5    Section 9.2(e) of the Credit Agreement is deleted in its entirety and
replaced with the following:
“(e)
Change of Business. The Borrower and the other Obligors, taken as a whole, shall
not fundamentally and substantively alter the character of their businesses,
taken as a whole, from the businesses conducted by, contemplated to be conducted
by or proposed to be conducted by, the Borrower and the other Obligors, taken as
a whole, on the date hereof, and other business activities which are extensions
thereof or otherwise incidental, synergistic, reasonably related, or ancillary
to any of the foregoing; provided that, the TM Disposition and the consummation
thereof shall not constitute a breach of this Section 9.2(e).”.

2.6    Section 9.2(f) of the Credit Agreement is amended by deleting the word
“The” at the beginning thereof and replacing it with the following: “Other than
in connection with the TM Disposition, the”.
2.7    Section 9.2(j) of the Credit Agreement is amended by deleting the word
“The” at the beginning thereof and replacing it with the following: “Other than
in connection with the TM Disposition, the”.
3.    Consent and Authorization
3.1    The Agent agrees, and the Lenders hereby authorize the Agent, upon the
written request of the Borrower, to, without further authorization from the
Lenders, take such steps as may be required under the Collateral Agency and
Intercreditor Agreement or as may be requested by the Borrower or the Collateral
Agent to release the Liens created by the Security Documents from any property
or assets which may be disposed of pursuant to the TM Disposition upon the
consummation thereof




--------------------------------------------------------------------------------

Exhibit 10.5


- 5 -


and to release all Liens created under the Security Documents upon the
unconditional and irrevocable repayment in full and cancellation of the Credit
Facility.
3.2    For certainty, the Lenders hereby consent to the TM Disposition and
hereby waive any Default or Event of Default that arises, occurs or exists in
connection with the consummation of the TM Disposition and any matters
reasonably ancillary thereto, subject to the unconditional and irrevocable
repayment in full and cancellation of the Credit Facility contemporaneously with
the consummation thereof.
4.    Representations and Warranties
The Borrower hereby represents and warrants as follows to the Agent and each of
the Lenders and acknowledges and confirms that the Agent and each of the Lenders
are relying upon such representations and warranties:
(a)
Capacity, Power and Authority

(i)
The Borrower has been duly incorporated and is validly subsisting under the laws
of its governing jurisdiction and has all the requisite corporate capacity,
power and authority to carry on its business as presently conducted.

(ii)
The Borrower has the requisite corporate capacity, power and authority to
execute and deliver this Agreement.

(b)
Authorization; Enforceability

The Borrower has taken or caused to be taken all necessary action to authorize,
and has duly executed and delivered, this Agreement, and this Agreement is a
legal, valid and binding obligation of it enforceable against it in accordance
with its terms, subject only to applicable bankruptcy, insolvency or other laws
of general application limiting the enforceability of creditors’ rights, and to
the general principles of equity.
(c)
Compliance with Other Instruments

Neither the execution and delivery of this Agreement by the Borrower, nor
compliance with the terms and conditions of any of them, has resulted, or will
result, in (i) a violation of its articles, by-laws, unanimous shareholders’
agreement or other constating or governing documents or any resolutions passed
by the directors or shareholders thereof, or (ii) a breach of, or constitute a
default under, any loan agreement, indenture, trust deed or any other agreement
or instrument to which any Obligor is a party or by which it or any of its
Property is bound, or requires any consent thereunder other than such as has
already been received, except to the extent that such breach, default or failure
would not reasonably be expected to have a Material Adverse Effect.
(d)
Credit Agreement Representations and Warranties

Each of the representations and warranties of the Borrower set forth in
Section 8.1 of the Credit Agreement is true and accurate in all material
respects as of the date hereof other than any representations and warranties
which expressly speak of an earlier date.




--------------------------------------------------------------------------------

Exhibit 10.5


- 6 -


(e)
No Default

Except to the extent expressly consented to herein or otherwise expressly
amended hereby, no Default or Event of Default has occurred or is continuing or
shall result from or exist immediately after the coming into effect of the
agreements and supplements to the Credit Agreement contemplated hereby.
The representations and warranties set out in this Agreement shall survive the
execution and delivery of this Agreement, notwithstanding any investigations or
examinations which may be made by or on behalf of the Agent, the Lenders or
Lenders’ legal counsel. Such representations and warranties shall survive until
the repayments of the Outstandings and the cancellation of the Credit
Facilities.
5.    Confirmation of Credit Agreement and other Loan Documents
The Credit Agreement and the other Loan Documents to which the Borrower is a
party and all covenants, terms and provisions thereof, except as expressly
amended and supplemented by this Agreement, shall be and continue to be in full
force and effect and the Credit Agreement as amended and supplemented by this
Agreement and each of the other Loan Documents to which the Borrower is a party
is hereby ratified and confirmed and shall from and after the date hereof
continue in full force and effect as herein amended and supplemented, with such
agreements and supplements being effective from and as of the date hereof.
6.    Further Assurances
The parties hereto shall from time to time do all such further acts and things
and execute and deliver all such documents as shall be reasonably required in
order to effect the full intent of and fully perform and carry out the terms of
this Agreement.
7.    Enurement
This Agreement shall enure to the benefit of and shall be binding upon the
parties hereto and their respective successors and permitted assigns.
8.    Time of Essence
Time shall be of the essence of this Agreement.




--------------------------------------------------------------------------------

Exhibit 10.5


- 7 -




9.    Counterparts
This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original and all of which taken together shall be
deemed to constitute one and the same instrument, and it shall not be necessary
in making proof of this Agreement to produce or account for more than one such
counterpart. Such executed counterparts may be delivered by facsimile or other
electronic transmission and, when so delivered, shall constitute a binding
agreement of the parties hereto.
[Remainder of Page Intentionally Left Blank]




--------------------------------------------------------------------------------


Exhibit 10.5




IN WITNESS WHEREOF the parties hereto have executed this Agreement.


BORROWER:
 
KINDER MORGAN COCHIN ULC
 
 
By:
/s/ D. Scott Stoness
 
Name: D. Scott Stoness
 
Title: Vice President Finance; Secretary
 
 







--------------------------------------------------------------------------------

Exhibit 10.5




AGENT:
 
ROYAL BANK OF CANADA
 
 
By:
/s/ Susan Khokher
 
Name: Susan Khokher
 
Title: Manager, Agency
 
 
 
 





--------------------------------------------------------------------------------

Exhibit 10.5




LENDERS:
 
ROYAL BANK OF CANADA
 
 
By:
/s/ Mike Gaudet
 
Name: Mike Gaudet
 
Title: Authorized Signatory
 
 





--------------------------------------------------------------------------------

Exhibit 10.5




THE TORONTO-DOMINION BANK
 
 
By:
/s/ David Radomsky
 
Name: David Radomsky
 
Title: Managing Director
 
 
 
 
By:
/s/ Craig DeBellefeuille
 
Name: Craig DeBellefeuille
 
Title: Director





--------------------------------------------------------------------------------

Exhibit 10.5




ACKNOWLEDGMENT
Each of the undersigned (collectively, the “Guarantors” and each a “Guarantor”)
hereby acknowledge and consent to this Agreement and acknowledge, agree and
confirm that the Obligor Guarantee made as of May 1, 2018, provided by each
Guarantor to the Agent (the “Guarantee”), and all representations, warranties,
covenants and other obligations set forth therein, are binding on them and
continue in full force and effect as a joint and several guarantee of all of the
indebtedness, liabilities and obligations of the Borrower and other Obligors to
the Guarantee Beneficiaries (as such term is defined in the Guarantee). Each
such Guarantor hereby restates the terms set forth in the Guarantee to the
extent necessary under the applicable law to give effect to the foregoing. Each
Guarantor hereby further acknowledges and agrees that all security granted by it
to the Collateral Agent for its own benefit and on behalf of the Guarantee
Beneficiaries and others in connection with the Guarantee, the Credit Agreement
and any other Loan Documents executed and delivered pursuant thereto or in
connection therewith continue in full force and effect, without in any way
impairing or derogating from any of the mortgages, pledges, charges,
assignments, security interests and covenants therein contained or thereby
constituted, as continuing security for all indebtedness, liabilities and other
obligations of each Guarantor under the Guarantee and each other Loan Document
to which it is a party.




 
 
KINDER MORGAN COCHIN ULC
TRANS MOUNTAIN PIPELINE ULC
 
 
 
 
By:
/s/ D. Scott Stoness
 
By:
/s/ D. Scott Stoness
 
Name: D. Scott Stoness
 
Name: D. Scott Stoness
 
Title: Vice President Finance; Secretary
 
Title: Vice President Regulatory Affairs and Finance; Secretary
 
 
 
 
 
 
 
TRANS MOUNTAIN (JET FUEL) INC.
 
 
 
 
 
 
 
 
 
 
 
By:
 
s/ D. Scott Stoness
 
 
 
 
 
 
Name: D. Scott Stoness
 
 
 
 
 
Title: Vice President Regulatory Affairs and Finance; Secretary
 
 
 
 
 
 
 
 





--------------------------------------------------------------------------------

Exhibit 10.5




 
 
KINDER MORGAN CANADA INC.
TRANS MOUNTAIN PIPELINE L.P., by its general partner, TRANS MOUNTAIN PIPELINE
ULC
 
 
 
 
By:
/s/ D. Scott Stoness
 
By:
/s/ D. Scott Stoness
 
Name: D. Scott Stoness
 
Name: D. Scott Stoness
 
Title: Vice President Regulatory and Compliance; Secretary
 
Title: Vice President Regulatory Affairs and Finance; Secretary
 
 
 
 
 
 
 
KM CANADA MARINE TERMINAL LIMITED PARTNERSHIP, by its general partner, KM CANADA
TERMINALS GP ULC
KM CANADA NORTH 40 LIMITED PARTNERSHIP, by its general partner, KM CANADA
TERMINALS GP ULC
 
 
 
 
By:
/s/ D. Scott Stoness
 
By:
/s/ D. Scott Stoness
 
Name: D. Scott Stoness
 
Name: D. Scott Stoness
 
Title: Secretary
 
Title: Secretary
 
 
 





--------------------------------------------------------------------------------

Exhibit 10.5




 
 
BASE LINE TERMINAL EAST LIMITED PARTNERSHIP, by its general partner, KM CANADA
RAIL HOLDINGS GP LIMITED
KM CANADA EDMONTON SOUTH RAIL TERMINAL LIMITED PARTNERSHIP, by its general
partner, KM CANADA RAIL HOLDINGS GP LIMITED
 
 
 
 
By:
/s/ D. Scott Stoness
 
By:
/s/ D. Scott Stoness
 
Name: D. Scott Stoness
 
Name: D. Scott Stoness
 
Title: Secretary
 
Title: Secretary
 
 
 




 
KM CANADA EDMONTON NORTH RAIL TERMINAL LIMITED PARTNERSHIP, by its general
partner, KM CANADA RAIL HOLDINGS GP LIMITED
TRANS MOUNTAIN PIPELINE (PUGET SOUND) LLC


 
 
 
 
By:
/s/ D. Scott Stoness
 
By:
/s/ D. Scott Stoness
 
Name: D. Scott Stoness
 
Name: D. Scott Stoness
 
Title: Secretary
 
Title: Vice President Regulatory Affairs and Finance; Secretary
 
 
 





--------------------------------------------------------------------------------

Exhibit 10.5




 
 
KM CANADA RAIL HOLDINGS GP LIMITED
KM CANADA TERMINALS GP ULC
 
 
 
 
By:
/s/ D. Scott Stoness
 
By:
/s/ D. Scott Stoness
 
Name: D. Scott Stoness
 
Name: D. Scott Stoness
 
Title: Secretary
 
Title: Secretary
 
 
 
 
 
 
 









